DETAILED ACTION
This Office action is in response to the RCE filed 31 December 2020. Claims 1-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 December 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“C. Kim et al., “In-band Network Telemetry (INT)”, June 2016) in view of Andersson et al. (US 2016/0277953) and Jeyakumar et al. (V. Jeyakumar et al., “Millions of Little Minions: Using Packets for Low Latency Network Programming and Visibility”, SIGCOMM ’14, August 17-22, 2014).
For Claims 1, 8, and 15, Kim teaches a method for a first host to perform packet flow monitoring in a networking environment that includes the first host, a second host and one or more intermediate 
a process to monitor a packet flow including data packets between a first virtualized computing instance supported by the first host and a second virtualized computing instance supported by the second host (see introduction, sections 5.1 and 5.3.1: virtualized network environment, section 5.4 first 3 paragraphs: monitoring data packet flow between hosts),
wherein the data-plane telemetry process collects information associated with the packet flow (see introduction, section 4.2 first paragraph: triggering, section 5.4 as above),
generating an encapsulated packet by encapsulating the egress packet with an outer header (see section 5.1: encapsulation); 
configuring a telemetry instruction in the outer header to cause the one or more intermediate network devices to add, to the encapsulated packet, metadata associated with a network state experienced by the encapsulated packet (see section 5.3.3, p. 9-10: header format includes instructions for intermediate devices to add metadata); and 
sending the encapsulated packet with the telemetry instruction to the second host via the one or more intermediate network devices (see section 5.4 p. 12, especially first two paragraphs and diagram).  
Kim as applied above is not explicit as to, but Andersson teaches a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a first host, cause the processor to perform a method (see paragraphs 58), and a first host configured to perform packet flow monitoring in networking environment that includes the first host, a second host and one or more intermediate network devices, wherein the computer system comprises: a processor; and a non-transitory computer-readable medium having stored thereon instructions that, 
receiving a request to monitor a packet flow between a first virtualized computing instance supported by the first host and a second virtualized computing instance supported by the second host (see paragraph 35: applicable to any kind of network, thus also to a virtualized network as in Kim; paragraph 55: request, abstract: intermediate devices); 
triggering a telemetry process based on a predetermined event associated with the packet flow (see paragraphs 56, 114, 87: threshold comparison process triggers monitoring; paragraphs 114, 116: collecting information); and 
in response to the triggered telemetry process, monitoring the packet flow (see paragraphs 56, 114, 87: threshold comparison process triggers monitoring).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to enable users to request the monitoring as in Andersson when implementing the method of Kim. The motivation would be to enable users to specify the specific aspects of network performance to be monitored so that monitoring resources are appropriately deployed.
The references as applied above are not explicit as to, but Jeyakumar teaches a method in a software-defined networking (SDN) environment (see section 4.3 and citations 7 and 34: SDN, also Openflow in table 2, section 1.1: Openflow is for implementing SDN), detecting an egress packet associated with the packet flow, the packet being addressed from the first host to the second host (see section 4, first two paragraphs, section 4.2: data plane, section 6.2: TCP implementation requires such addressing).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to implement features of Jeyakumar when employing the method and network environment of 
For Claims 2, 9, and 16, Kim further teaches the method, wherein the method further comprises: receiving, from the second host, the metadata added to the encapsulated packet by the one or more intermediate network devices; and storing the metadata in a local storage accessible by the first host (see section 5.4 on p. 12: host 1 returns collected data to host 2; data reception necessitates data storage).  Andersson also indicates that the collected data is accessible to the first host (see paragraph 73).
For Claims 3, 10, and 17, Kim as applied above is not explicit as to, but Andersson teaches the method, wherein the method further comprises: retrieving, from the local storage, the metadata; and generating and sending, to a user device, a response that includes the metadata to facilitate a troubleshooting operation associated with the packet flow (see paragraph 22: reporting; paragraphs 50, 51: reporting statistics for troubleshooting).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to report out the collected information as in Andersson when implementing the method of Kim. The motivation would be to improve network performance (see paragraphs 78-80 of Andersson).  
For Claims 4, 11, and 18, Kim further teaches the method, wherein configuring the telemetry instruction comprises:  configuring the telemetry instruction to cause the second host to send, to the first host, the metadata added to the encapsulated packet by the one or more intermediate network devices (see p. 1 introduction: instructions, adding metadata; section 5.4: instructions for sending data from one host to another).  
For Claims 5, 12, and 19, Kim as applied above is not explicit as to, but Andersson teaches the method, wherein receiving the request comprises: receiving, from a user device, the request in the form 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to identify flows in the request as in Andersson when implementing the monitoring and feedback of Kim. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known method to identify and collect data of interest.
For Claims 6, 13, and 20, Kim as applied above is not explicit as to, but Andersson teaches the method, wherein triggering the telemetry process comprises: 
monitoring the packet flow by comparing a performance metric associated with the packet flow with the performance threshold specified by the request (see paragraphs 56, 86, 87, 114: trigger event threshold, performance ranges); and 
detecting the predetermined event in response to determination that the performance metric does not satisfy the performance threshold (see paragraphs 56, 86, 87, 114: trigger event threshold, performance ranges).  
Thus it would have been obvious to use thresholds and performance ranges as in Andersson when monitoring packet flows as in Kim. The motivation would be to only collect feedback on flows that are not performing as desired.
For Claims 7, 14, and 21, Kim teaches the method, wherein configuring the telemetry instruction comprises: 
configuring the telemetry instruction to cause the one or more intermediate network devices to add one or more of the following metadata: 
device-level information that includes a switch identifier (ID) to identify a particular intermediate network device (see section 3.1); 

egress port information associated with the particular intermediate network device that includes one or more of the following: egress port ID, egress timestamp, hop latency, egress port transmit (TX) packet count, egress port TX byte count, egress port drop count, egress port TX link utilization (see section 3.3); and 
buffer information associated with the particular intermediate network device that includes one or more of the following: a queue ID, queue occupancy information, queue congestion status and queue drop count (see section 3.4).  

Response to Arguments
The amendment filed 31 December 2020 has been entered.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mozumdar et al. (US 2020/0267059) teaches a method of using an in band network telemetry system to collect network information. Yigit et al. (US 2020/0195553) teaches using in band .




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/4/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466